EXHIBIT 10.3




PLAZA TRUST
c/o Royal Bank of Canada
200 Bay Street, Royal Bank Plaza
2nd Floor, North Tower
Toronto, ON, M5J 2W7


January 15, 2020


First Insurance Funding of Canada Inc.

c/o Wintrust Financial Corporation

9700 West Higgins Road, Suite 800

Rosemont, IL 60018
Attention:    Mr. David Dykstra, Senior EVP
Dear Sirs:
Receivables Purchase Agreement dated as of December 16, 2014 as amended by
amending agreements dated December 15, 2015, September 9, 2016, December 15,
2017, June 29, 2018, February 15, 2019, May 27, 2019 and January 15, 2020 (as
amended, supplemented, modified, restated or replaced from time to time, the
“RPA”) between First Insurance Funding of Canada Inc. (the “Seller”) and Plaza
Trust (the “Purchaser”)
All capitalized terms used but not defined herein shall have the meanings given
to them in the RPA. This letter agreement is the Fee Letter under the RPA and
replaces the fee letter dated May 27, 2019. For good and valuable consideration,
the Seller and the Purchaser hereby agree as follows:
1.
Funding Cost Rate. The “Funding Cost Rate” in respect of each day during a
Settlement Period shall be the weighted average (weighted based on the relative
portions of the Aggregate Net Investment funded) of the following rates:

(a)
with respect to that portion of the Aggregate Net Investment funded in a
multi-seller conduit through the issuance of Commercial Paper, a rate equal to
the CP Rate plus 0.80%;

(b)
with respect to that portion of the Aggregate Net Investment funded in a
multi-seller conduit other than through the issuance of Commercial Paper, a rate
equal to the Prime Rate; and

(c)
with respect to that portion of the Aggregate Net Investment funded not in a
multi-seller conduit, a rate equal to CDOR on such day plus 1.00%;

provided, on each day where a Termination Event has occurred and is continuing,
the Funding Cost Rate will be the Prime Rate plus 2.00% per annum.
2.
CDOR. For the purposes of paragraph 1(c) above, “CDOR” means, on any day the
average rate which appears on the display designated as page “CDOR” for a one
month period on the Reuters Monitor Money Rate Service (or such other page as
may replace page “CDOR” on that service for the purpose of displaying bankers’
acceptance rates or as may be used to display average rates, any such
replacement page to be acceptable to the Purchaser, acting reasonably) at or
about 10:30 a.m. (Toronto time), or so soon thereafter as is practicable, on
such day (or the prior Business Day if such day is not a Business Day), as
determined by the Purchaser and reported to the Seller. If such average rate
does not appear on such page, but such rates for particular financial
institutions appear on such page unaveraged, the rate shall be determined on
such day (or the prior Business Day if such day is not a Business Day) using
such rates displayed on such page in the same manner as such average rate
currently is determined on such page. If such rate or rates do not appear on
such page, the rate shall be the bid rate quoted by the principal Toronto office
of RBC as of 10:30 a.m. (Toronto time) on such day (or the prior Business Day if
such day is not a Business Day) for the purchase of one month bankers’
acceptances issued by it.

3.
CP Rate. For the purposes of 1(a) above, “CP Rate” means, for each day during a
Settlement Period, the weighted average annual rate of interest applicable to
all Commercial Paper (other than subordinated Commercial Paper) outstanding
during such Settlement Period; provided that (x) any such Commercial Paper may
be issued in either United States dollars or Canadian dollars with the
appropriate market rate currency swap agreements being entered into to match
such issuance to the funding requirements of the Purchaser, and (y) the weighted
average annual rate of interest at which such Commercial Paper is issued in
respect of each day during a Settlement Period shall reflect any costs incurred
by the Purchaser in connection with any such market rate currency swap
agreements and any cost amounts payable to holders of such Commercial Paper in
connection with any redemptions or repurchases of such Commercial Paper.

4.
Notice. The Purchaser shall provide to the Seller at least 1 Business Day before
each Reporting Date, a report as to the Funding Cost Rate and the Funding Costs
in respect of the related Settlement Period. For the purposes of preparing such
report and completing the settlements on the related Settlement Date, the
Purchaser will assume that the Funding Cost Rate remains constant during the
period from the day of delivery of such report to the last day of the related
Settlement Period (a “stub period”). To the extent the actual Funding Cost Rate
for each day during a stub period is different than the assumed Funding Cost
Rate during the stub period, an appropriate adjustment to the Funding Costs for
the following Settlement Period will be made, the details of which will be
included in the report under this section 4 for that Settlement Period.

5.
Non-Utilization Fee. The Seller shall pay to the Purchaser on each Settlement
Date a non-utilization fee equal to the sum of the amounts calculated for each
day during the Settlement Period ending immediately prior to such Settlement
Date which is equal to (x) 0.375%, multiplied by (y) the amount, if any, by
which the Facility Limit exceeds the Aggregate Net Investment on such day and
divided by (z) 365.

6.
Renewal Fee. The Seller shall pay to the Agent, for its sole account, on the
date hereof, a fully-earned and non-refundable renewal fee equal to 0.05% of the
Facility Limit.

This Fee Letter shall be construed in accordance with the laws of the Province
of Ontario and the laws of Canada applicable therein. This Fee Letter may be
executed in counterparts, each of which shall be deemed to be an original and
which together shall constitute one and the same agreement. This Fee Letter may
be executed and delivered by facsimile or other electronic transmission of a
manually signed counterpart.
[The remainder of this page intentionally left blank]

Yours truly,
 
 
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST, by its
Financial Services Agent, ROYAL BANK OF CANADA


By:
/s/Ian Benaiah
 
Name: Ian Benaiah
 
Title: Authorized Signatory
 
 
By:
/s/Nur Khan
 
 
Name: Nur Khan
 
 
Title: Authorized Signatory





Agreed and accepted to by the undersigned as of the _____14th__ day of January,
2020.
FIRST INSURANCE FUNDING OF CANADA INC.




 
 
By:
/s/Brian Day
 
Name: Brian Day
 
Title: SVP Credit & Operations
 
 
By:
/s/John Martin
 
Name: John Martin
 
 
Title: SVP Finance
 






